Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on  8/31/2021 has been entered.


Status of the application
3. 	Claims 7-12 are pending in this application. 
Claim 6 has further been cancelled. 
Claims 7-12 have been rejected. 

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 7, 8, 11, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Baets et al. US 2013/0236604 in view of Litvin et al. (DE 102008037185) in view of Ison et al. US 2008/0069933 and further in view of Kashimura et al. US 2004/0219141 (0062) and further in view of Prakash et al. US 2008/0107775.

Regarding claim 7, De Baets et al. discloses a functional food, candy floss is made ([(0136], claim 50) using a composition comprising steviol rebaudiana extract ([0021]) polydextrose (at least in claim 1 of De Bates et al.) and sugar is replaced with this prebiotic polysaccharide polydextrose, stevioside and/or stevia rebaudiana extract (page 2, [0021], [0024], page 4, Table 7, [0050], [0051], page 5, table 9, page 6, [0067]- [0069], [0118], [0136], [0160], [0171 J, in claims 1,6,22-24, 27, 37, 50 of De Baets et al.). 
De Baets et al. also discloses that the composition can be without sucrose also (De Baets et al. discloses sucrose can be 0-65% (Table 8, [0032]).
De Baets et al. discloses a functional food, candy floss is made ([0136], claim 50) using a composition comprising steviol rebaudiana extract ([0021]) polydextrose (at least in claim 1 of De Bates et al.).
Regarding polydextrose, De Baets et al. discloses that polydextrose is in an amount of 30-60 wt. percentage (at least in Table 8).
Regarding silicon dioxide, De Baets et al. discloses that the composition may also contain silicon-di-oxide as anti-caking agent ([0067], [0123]). De Bates et al. discloses that silicone-di-oxide is used as anti-caking agent in an amount ranging from 0.1 to 0.5 % by weight (at least in [(0123]) in such a composition.
Regarding glucono delta lactone, De Baets et al. discloses that the composition may also contain glucono delta-lactone as flavor enhancer ([0021]).
De Baets et al. is silent about 
(i) isomaltose and 
(ii) isomaltulose  

(iv) the amount of glucono-deltalactone in the composition.
Isomaltose: With respect to (i), Ison et al. discloses that isomaltose can be used in such a composition as bulking agent ([0031], [0034]). It is to be noted that polydextrose and isomaltose both are in the same bulking agent group as taught by Bates et al. (in claim 1 of Bates et al.) and Ison et al. ([(0031]). Therefore, in order to address the combinations of two of them, examiner has used another prior art by Kashimura et al.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify De Bates et al. (at least in Table 8, [0032] of De Bates et al.) by including the teaching of Ison et al. to include isomaltose in such a composition in order to serve as bulking agent ([0031], [0034]) and two bulking agents polydextrose and isomaltose can be used together (in [0031] of Ison et al. e.g. ‘combinations thereof) in order to serve isomaltose as prebiotic and also isomaltose having 0% to 50% alpha 1,6 glucosyl bond relative to the total bond carbohydrate group but do not correspond to the carbohydrate group causing the increase in blood glucose level as disclosed by Kashimura et al. (at least in [0062). 
Isomaltulose: With respect to (ii), DeBaets et al. discloses sucrose can be up to 65% by weight  (Table 8, [0032]) and sweetener can replace it on a 1:1 (w/w) in order to reduce desired amount of sweetness and calorie (Abstract). 
 Litvin et al. discloses that cotton candy consist essentially of isomaltulose and with other additives like flavorings etc. (in claims 3-5 of Litvin et al.). Litvin also discloses that the cotton wool candy “consist essentially of isomaltulose which is low-glycemic, 
Steviol glycoside: With respect to (iii), De Baets et al. also discloses stevioside (stevia rebaudiana extract ([0021], Table 9) in the sweetener composition as a natural source of high intensity sweetener to enhance the sweetness property of the final composition.
However De Baets et al. does not specifically mention the amount of stevia rebaudiana ([0021]).
It is to be noted that from the disclosed amount e.g. sucralose 0.15% by weight as disclosed by De Bates et al. (Table 7), and based on the sweetness relative to sucrose value of 600 for sucralose and sweetness relative to sucrose value of 300 for steviol glycoside (Table 9), it is within the skill of one of ordinary skill in the art to natural sweetener in the composition.
One of ordinary skill in the art can evaluate tentatively the amount of stevioside which has sweetness relative to sucrose value of 300, therefore, can be added double the amount which is about 0.30% by weight in order to have similar sweetness (equivalent to 0.15% by weight of sucralose). One of ordinary skill in the art would choose stevioside (stevia rebaudiana extract ([0021], Table 9) in the sweetener composition as a natural source of high intensity sweetener to enhance the sweetness property of the final composition.
(Additionally), absent showing of unexpected results, the specific amount of high intensity sweetener stevia rebaudiana extract is not considered to confer patentability
to the claims. As the sweet taste, texture are variables that can be modified, among others, by adjusting the amount of steviol glycoside, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Stevia rebaudiana extract in De Baets et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. an improved sweet taste attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has 
 Glucono delta lactone: With respect to (iii), regarding glucono delta lactone, De Baets et al. discloses that the composition may also contain glucono delta-lactone as flavor enhancer ([0021]).
Prakash et al. discloses that suitable sweet taste improving organic acid e.g. glucono delta lactone ([0083]) which is a functional sweet taste improving carbohydrate additive also ([0798]).
Regarding the amount of glucono-delta-lactone of claim 4, Prakash et al. discloses that glucono delta lactone ([0083]) which is a functional sweet taste improving carbohydrate additive ([(0798]) and carbohydrate additive is used in an amount of 1,000 to 100,000 ppm (i.e. 10%) ([0854]) and is added in such steviol glycoside ([0835]) composition.
It is also within the skill of one of ordinary skill in the art to optimize the amount of glucono delta lactone from the disclosed broad range of 1,000 ppm to 100,000 ppm (= 10% by weight) ([0854] of Prakash et al.) to modify De Bates steviol composition in order to achieve the desired sweet taste attributes of the final product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify De Baets et al. to include the teaching of Prakash et al. in order to provide the disclosed range amounts of glucono delta lactone in order to have desired flavor and functional sweet taste improving agent (at least in [0798], [0083], [0835], [0854] of Prakash et al.) in the composition.

Absent showing of unexpected results, the specific amount of glucono delta lactone is not considered to confer patentability to the claims. As the sweet taste, texture are variables that can be modified, among others, by adjusting the amount of glucono delta lactone, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention
was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of glucono delta lactone in De Baets et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. sweet taste attributes etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8.	 Regarding claim 8, De Baets et al. also discloses stevioside (stevia rebaudiana extract ([(0021], Table 9).
Prakash et al. discloses that the sweetener composition can also contain citric acid, ascorbic acid as sweet taste improving organic acids ([0083]) in such a composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify De Baets et al. to include citric acid, 
Regarding claims 11, 12, it is to be noted that the combinations of prior art meet the claimed range amounts of ingredients as claimed in claims 7, 8. Therefore, as because the disclosed combinations of prior art meet the ingredients and their amounts of claimed invention of claims 7,8, therefore, the composition comprising the disclosed ingredients and their amounts would have the similar property of the claimed composition as claimed in claims 11,12. It is also within the skill of one of ordinary skill in the art to optimize the amounts of the ingredients from the disclosed range amounts of the ingredients which would meet the claimed range amounts of claims 7,8 in order to have the claimed composition having claimed property as claimed in claims 11, 12. 
In addition, if applicants want to claim unexpected result as argued by the applicants, applicants may do so. Examiner has discussed in detail below under “Response to argument’ section that applicants may provide affidavit/declaration in support of unexpected result.

9. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over De Baets et al. US 2013/0236604 in view of Litvin et al. (DE 102008037185) in view of Ison et al. US 2008/0069933 and further in view of Kashimura et al.
US 2004/0219141 (0062) as applied to claim 7 and further in view of Zhou et al. 6461659 in view of Wong et al. USPN 5059428.


It is to be noted that if we interpret claim 9, there are three granulometry (a) silicon-dioxide 0.2-0.5 mm (b) isomaltulose and gulono delta lactone have 0.71 -0.8 mm (c) poly dextrose 1.25 to 3.5 mm.
In summary, the range amount of granulometry (particle sizes) can vary from 0.2 (lowest) to 3.5 mm (highest) when combining all the ingredients. In order to make close match range for the relative homogeneity, it can be made 0.5 (silicon di oxide and its group) to 1.25 (polydextrose).
Therefore, with the above claim interpretation, it is understood that De Bates et al. and secondary prior arts do not disclose the granulometry of claims 9, 10.
If we consider Wong et al. discloses that polydextrose is a coarse material having 65% greater than 125 micron (i.e. 0.125 mm) (col 6 lines 25-27) and is mixed with anticaking agent to make the sweetener composition (col 6 lines 30-35). Therefore, silicon di oxide is present as anticaking agent in the composition.
Therefore, it is similar product and the disclosure “greater than 125 micron size of polydextrose” can read on any value including the claimed value of 1.25” as claimed in claims 9, 10 also. Therefore, the disclosed component with the similar particle size will provide the desired disclose particle size with the desired similar texture matches the claimed polydextrose size and will make similar granulometry compound having similar textured claimed “sweetener composition”.
It is to be noted that, Zhou discloses that sweetener composition has particle size 0.1 to 1.0 mm (in claim 15 of Zhou et al.) which contains anti-caking agent silicon 
Therefore, the above two disclosures provide the teaching that such a sweetener composition and the components used to make the composition can have the comparable particle sizes and therefore, meet the claimed range granulometry.values of claim 9.
However, even if the individual components and particle sizes are not disclosed, the granulometry is optimizable based on the desired size of the final product in order to provide desired texture.
It is within the skill of one of ordinary skill in the art to use the teachings from Wong et al. and Zhou et al. for the approximate i.e. particle size of the final sweetener composition and e.g. the available size of the components e.g. one component polydextrose can be available as greater than 125 micron as disclosed by Wong et al. which in combination with the other components having comparable sizes can be selected based on the desired final particle size of the final ‘sweetener composition’, as necessary, to reach the desired particle size containing final “sweetener composition”. This is, therefore, considered as result effective variable.
One of ordinary skill in the art would have been motivated to modify Baets et al. by including the teaching of Zhou et al. (0.1 to 1.0 mm size) and Wong et al. (bulking agent e.g. polydextrose size can be greater than 125 micron) to make the desired particle size of the final product which will provide the desired similar texture claimed “sweetener composition’.

experimentation, the amount of particle size in De Baets et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired texture attributes of the final product etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11.	 Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over De Baets et al. US 2013/0236604 in view of Litvin et al. (DE 102008037185) in view of Ison et al. US 2008/0069933 and further in view of Kashimura et al. US 2004/0219141 (0062) and Prakash et al. US 2008/0107775 as applied to claim 8 and further in view of Zhou et al. 6461659 in view of Wong et al. USPN 5059428.

12. 	Regarding claim 10, Claim 10 is similar to claim 9. However, as claim 10 depends on claim 8, and claim 8 additionally recites coloring, flavoring, ascorbic acid, citric acid, claim 10 additionally recites the sizes of coloring and flavorings are matching 
For claim 10, as claim 10 depends on claim 8, and claim 8 recites Markush group, therefore, any one of the agents can be addressed and therefore, based on the selected one ingredient, it will match with either silicon-di-oxide 0.2-0.5 mm or with isomaltulose etc. having 0.71 to 0.8 mm.
As discussed above for claim 9, De Baets et al. does not specifically disclose the “granulometry’ of individual components used to make sweetener composition.
It is to be noted that if we interpret claim 9, there are three granulometry (a) silicon-di-oxide 0.2-0.5 mm (b) isomaltulose and gulono delta lactone have 0.71 -0.8 mm (c) poly dextrose 1.25 to 3.5 mm.
In summary, the range amount of granulometry (particle sizes) can vary from 0.2 (lowest) to 3.5 mm (highest) when combining all the ingredients. In order to make close match range for the relative homogeneity, it can be made 0.5 (silicondi oxide and its group) to 1.25 (polydextrose).
Therefore, with the above claim interpretation, it is understood that DeVates et al. and secondary prior arts do not disclose the granulometry of claims 9, 10.
If we consider Wong et al. discloses that polydextrose is a coarse material having 65% greater than 125 micron (i.e. 0.125 mm) (col 6 lines 25-27) and is mixed with anti- caking agent to make the sweetener composition (col 6 lines 30-35). Therefore, silicon di oxide is present as anticaking agent in the composition.
Therefore, it is similar product and the disclosure “greater than 125 micron size of polydextrose” can read on any value including the claimed value of 1.25” as claimed in 
It is to be noted that, Zhou discloses that sweetener composition has particle size 0.1 to 1.0 mm (in claim 15 of Zhou et al.) which contains anti-caking agent silicon dioxide (col 4 line 60). Therefore, the disclosed range particle size meet the claimed ranges of the components when they are mixed together having the desired similar texture and taste of the claimed “sweetener composition” of claims 9, 10.
Therefore, the above two disclosures provide the teaching that such a sweetener composition and the components used to make the composition can have the comparable particle sizes and therefore, meet the claimed range granulometry.values of claims 9,10.
However, even if the individual components and particle sizes are not disclosed, the granulometry is optimizable based on the desired size of the final product in order to provide desired texture.
It is within the skill of one of ordinary skill in the art to use the teachings from Wong et al. and Zhou et al. for the approximate i.e. particle size of the final sweetener composition and e.g. the available size of the components e.g. one component polydextrose can be available as greater than 125 micron as disclosed by Wong et al. which in combination with the other components having comparable sizes can be selected based on the desired final particle size of the final ‘sweetener composition’, as 
One of ordinary skill in the art would have been motivated to modify Baets et al. by including the teaching of Zhou et al. (0.1 to 1.0 mm size) and Wong et al. (bulking
agent e.g. polydextrose size can be greater than 125 micron) to make the desired particle size of the final product which will provide the desired similar texture claimed “sweetener composition”.
Absent showing of unexpected results, the specific particle size is not considered to confer patentability to the claims. As the sweet taste, texture are variables that can be modified, among others, by adjusting the amount of particle size, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of particle size in De Baets et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired texture attributes of the final product etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Pertinent prior art
13.	Sips et al. US 2013/0059030


Response to arguments
14.	Applicants’ amendments and arguments filed 8/31/2021 have been considered. 
Applicants arguments filed 8/31/2021 containing 53 pages are divided precisely into few parts to respond the arguments and to address issues related to unexpected result.

15.	Applicants argued on pages 6-8, 22, that 
(a) DE BAETS refer to a sugar replacement but DEBAETS does not disclose and does not render obvious the features of (i) isomaltose and isomaltulose (page 6 paragraph 3) and the addition of the teachings of the secondary prior arts, in combination, do not lead to obtaining the composition of the claimed invention (page 6 paragraph 5, which is  prior to last paragraph). 
(b) the combinations of prior art do not disclose the features of the claimed composition (page 7 second paragraph) and  
(c ) Applicants cotton candy without sucrose is applicants invention (page 7) because well recognized property of sucrose cannot be easily reproduced with non-sucrose substance (page 8 first para)
(d) Applicants achieved crystallization characteristics of sucrose by substituting other sweetener without sucrose to make cotton candy (Paged 7-8).
(e ) After detail discussion of the crystallization property and related scientific issues, applicants continued to argue based on the main steps (page7 last 20 lines) that 
(f) Applicants found that maltodextrin is widely used vehicle (page 19 third paragraph). However, applicants found that isomaltose, isomaltulose and polydextrose are the feasible ingredients which serve the purpose when applied to the composition (page 19 fourth paragraph).
(g) Regarding granulometry (page 20, mid-section of paragraph 2), applicants argued that the granular size is critical and it is difficult and expensive (page 20 last six lines, page 21 mid-section) to have the appropriate granule of combined all ingredients as claimed in the claimed invention. 
(h) Applicants also argued that the extrapolation to a range that is 10 fold higher (bold) is a clean indication of non-obviousness (page 23, fifth paragraph). 
Examiner has summarized the arguments, in brief, with the (a)-(h) points as mentioned above and responding them in the following paragraph.
In response, examiner has made the above arguments into two separate groups: (i) non-obviousness rejection and (ii) unexpected result.
Examiner does not agree the non-obviousness arguments. The reason is, primary prior art by De Baets et al. does not disclose all the ingredients and their amounts in the composition. Therefore, De Baets et al. is modified by using few secondary prior arts to address those ingredients and amounts with teaching suggestive 
Unexpected Result: Regarding unexpected result, it is to be noted that applicant also argues that the amendment to independent claim 7 (plus dependent claims)  overcomes the references in combination in view of the alleged unexpected results.
The examiner acknowledges the arguments in this respect. 
However, the arguments are insufficient to overcome the above rejection because 
(1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference and
 (2), more importantly, the evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and
lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02. 
Therefore, the rejection is made as non-final. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792